Citation Nr: 1414551	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected PTSD or as secondary to TBI.

3.  Entitlement to an effective date earlier than April 6, 2010, for the award of a higher 70 percent rating for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to January 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2011 rating decisions of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

By correspondence dated in January 2012, the Veteran revoked his appointment of an Agent as his representative, and has not since notified the Board of any new representation.  Therefore, the Board concludes that he is proceeding pro se.   

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The claims of service connection for TBI and a seizure disorder are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A May 2010 rating decision increased the rating for the Veteran's PTSD from 50 to 70 percent, effective April 6, 2010 (the date of a VA PTSD review examination).

2.  Based upon the evidence of record, it is not factually ascertainable that an increase in the Veteran's PTSD disability, which would warrant at least a 70 percent rating, occurred prior to April 6, 2010; throughout the one-year period prior to April 6, 2010, the Veteran's PTSD is shown to have caused occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.




CONCLUSION OF LAW

An effective date earlier than April 6, 2010, is not warranted for the award of a higher 70 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal awarded a higher rating and effective date for PTSD, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the increased rating and readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate or that he has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the effective date for the award of a 70 percent rating for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders (General Formula), which provides that:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD during the applicable timeframe.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

On March 8, 2010, an automated "claim development note" in VA's electronic data system alerted that the Veteran was to be scheduled for a VA PTSD future review examination, and such examination was conducted on April 6, 2010.  Based on that examination a May 2010 rating decision increased the rating for the PTSD from 50 to 70 percent, effective April 6, 2010 (the date of the examination).  [The Board notes that the Veteran did not file a claim for an increased rating for PTSD to prompt the issuance of the May 2010 rating decision, but rather the rating decision was issued (the higher 70 percent rating was granted) based solely on the findings on the April 6, 2010 review examination.]  For purposes of this appeal, the Board will evaluate the relevant evidence from April 2009 (i.e., one year prior to the date of the April 6, 2010 examination, although there was no formal claim for increase), to April 6, 2010 (the current effective date for the increase to 70 percent).  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

VA treatment records during the period under consideration reflect the following regarding the Veteran's PTSD.  In October 2009, he reported that his symptoms of PTSD included anger, irritability, insomnia (especially if not drinking), poor concentration, hypervigilance, exaggerated startle response, panic symptoms, and depression symptoms (including anhedonia, isolating self, poor energy, poor motivation, and emotional numbness); he denied suicidal intent or plan; he also reported that he was a student and doing well in school (despite "not trying at all") and that he had a girlfriend; his GAF score was noted to be 55.  In November 2009, he reported that he had cut down significantly on his drinking and indicated that he was interested in trying medication for his PTSD symptoms, which was prescribed.  In December 2009, he again reported that he had cut down on drinking, and it was noted that he was tutoring in math and economics.  In January 2010, he reported that he had significantly reduced his drinking (as he was trying to lose weight), and his PTSD symptoms were noted to include repeated combat dreams, hyperarousal symptoms, nightmares, cued physiological reactions, trouble remembering parts of traumas, sleep difficulty, irritable mood with sudden anger, hypervigilance, and startle response.  In February 2010, he reported that he was "feeling much better," with no guilt feelings, no nightmares since taking medication, no intrusive thoughts, and a decrease in sudden, intense anger since taking medication; he also reported that he was drinking much less and was enjoying school.
On VA PTSD review examination on April 6, 2010, the Veteran reported "some changes in symptoms," including having nightmares eighty percent of the nights, waking up "anytime" he was not medicated or drinking alcohol, feelings of anger and sadness daily, increased arousal, and avoidance.  The examiner noted that the Veteran seemed to have difficulty, or possibly reluctance, in describing his symptoms when asked.  The Veteran also reported that the relationship with his last girlfriend had ended and that he struggled intensely with interpersonal relationships and had difficulties with multiple levels of social interactions (including intimate relationships, friendships, acquaintances, and family relationships).  He stated to the examiner that he had "lost hope."  The assessment was PTSD, major depressive disorder, and alcohol abuse, and a GAF score of 51 was assigned.  [As noted above, the Veteran was awarded a 70 percent rating for PTSD effective the April 6, 2010 date of this examination.]

For the period from April 2009 to April 6, 2010, the evidence demonstrates that the Veteran's PTSD disability caused occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.  Notably, during that timeframe, he reported that he was doing well in school, had a girlfriend, had cut down significantly on his drinking, was tutoring in math and economics, was "feeling much better," and had experienced a decrease in symptomatology (such as nightmares and anger) since taking medication.  Accordingly, the Board finds that no more than a 50 percent rating is warranted throughout the period from April 2009 until April 6, 2010.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the Veteran did not file a claim for an increased rating for PTSD to prompt the issuance of the May 2010 rating decision, but rather the rating decision was issued (and the higher 70 percent rating was granted) based solely on findings on an April 6, 2010 VA PTSD future review examination.  Taking into account the evidence of disability during the one-year period prior to the date of that examination (back to April 2009), the Board finds that it is not factually ascertainable that an increase in the Veteran's PTSD disability warranting, at least, a 70 percent rating, had occurred prior to April 6, 2010.  Thus, April 6, 2010 is the earliest possible (and appropriate) effective date for the award of the 70 percent rating for the Veteran's PTSD under the governing law and regulation (see 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).

The preponderance of the evidence is against the claim for an effective date earlier than April 6, 2010, for the award of a higher 70 percent rating for the Veteran's PTSD disability.  There is no doubt to be resolved, and the appeal in this matter must be denied.   


ORDER

An effective date earlier than April 6, 2010, for the award of a 70 percent rating for PTSD, is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA as to the claims of service connection for TBI and for a seizure disorder.

The Veteran's DD Form 214 reflects that he received a Purple Heart for injuries sustained in combat.  His service treatment records (STRs) document that:  In July 2002, he was seen in the emergency department after expressing considerations of suicide; it was noted that he presented with poor eye contact and tremors.  In July 2005, he was seen in the emergency department and presented as "shaking and disoriented" with tremors, numbness, and headaches; it was noted that he had a history of tremors/lightheadedness, but only for a few seconds to a minute.  It was also noted that he had sustained a head injury seven months prior when he was shot in the head; and that he received an assessment of acute anxiety.  An August 2005 post-deployment questionnaire reiterated that he had been shot in the head.

A January 2006 VA emergency department treatment record (five days before his service discharge) documented his history of a bullet wound to the scalp from a January 2004 shooting in Iraq (with loss of consciousness occurring 30 minutes after such incident).  The Veteran reported that, ever since his return from Iraq (in March 2005), he had had multiple (approximately 40) episodes of sudden onset of tremors of all extremities, blurred vision, shortness of breath, and lightheadedness, sometimes followed by loss of consciousness.  [He claimed he had an MRI of his head at Fort Bragg in November 2005. there is no report of such MRI in the current record, and development to secure such report is indicated.]  Additionally, the Veteran described having frequent frontal headaches since his head trauma in service.  The treatment provider (a physician specializing in internal medicine) diagnosed "? sz [seizure] d/o [disorder] secondary to ? concussion."  A January 2006 CT scan of the Veteran's head was unremarkable, aside from revealing metallic shrapnel superficially in the left parietal scalp.

Approximately one week later in January 2006 (and three days after his service discharge), a VA neurology clinic report notes that the Veteran had had about 30-40 episodes that were "difficult to describe"; each began with bilateral hand shaking, and then about one minute later, he might or might not have loss of consciousness (on three or four occasions), shortness of breath, lightheadedness, peripheral visual changes ("tunnel vision"), visual blurring, nausea, vomiting, and questionable tongue biting (on one or two occasions).  The treatment provider (a resident) noted that it was currently unclear what these episodes were, but the differential included seizure (very unlikely due to non-stereotypic pattern and bilateral hand shaking) versus arrhythmia versus PTSD.

On VA general medical examination in March 2006, the Veteran complained of subjective headaches since a shrapnel injury to the head in service.  VA treatment records since October 2006 document his reports of self-described seizure episodes, with symptoms such as tremors, amnesia, tunnel vision, and occasional loss of consciousness.  An October 2006 VA discharge note documents a diagnosis of seizure disorder.  November 2006 VA electroencephalography (EEG) was normal for both awake and asleep testing.

On VA neurological examination in June 2007, the examiner (a physician specializing in internal medicine) diagnosed subjective tremors of unclear etiology.  The examiner noted that it was unclear what the Veteran's episodes were, as he had had a normal neurological work-up, and observed that there was insufficient information to establish a definite etiology of the tremor.  The examiner noted that the Veteran suspected the seizures were psychologically based.

A September 2010 VA treatment record noted the Veteran's complaints of sporadic headaches.

On VA epilepsy examination in January 2011, the examiner (a physician specializing in internal medicine and pulmonology) noted that a review of the record did not support the diagnosis of seizure disorder at that time.

On VA TBI examination in February 2011, the Veteran reported having the following symptoms: headaches, dizziness/vertigo, sleep disturbance, fatigue, memory impairment, decreased attention, difficulty concentrating, difficulty with executive functions, psychiatric symptoms (anger, mood swings, depression), blurred vision (only in conjunction with a syncopal episode), tinnitus, and neurobehavioral symptoms (irritability, restlessness).  It was noted that it was unclear at the present time whether his self-described "seizure" episodes truly represented seizures, as he never completed follow-up testing after his last neurology assessment.  He reported that the prolonged episodes leading to syncope occurred about once weekly.  The examiner (a physician specializing in internal medicine) noted that there were no STRs documenting the occurrence of a TBI, though it was certainly conceivable that the concussive effects of a gunshot wound could have caused one.  The examiner noted the Veteran's history of sleep difficulty, headaches, and problems with memory, attention, and concentration starting shortly after the gunshot injury and persisting in a stable fashion since.  VA psychiatric testing in February 2011 led to a conclusion that neuropsychological impairment secondary to the Veteran's reported history of trauma could not be ruled out.  The examiner opined that it was "therefore possible that the Veteran's reported symptoms could be consistent with mild TBI, though neuropsychiatric testing does not clearly support this and the role of PTSD/psychiatric disease in his presentation cannot be excluded."  The examiner concluded that, at present, there was no definite evidence that the Veteran had a seizure disorder.
Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record the report of the Veteran's head MRI allegedly taken at Fort Bragg in November 2005.  If such report is unavailable, it must be so certified in the record (with explanation), and the Veteran must be so notified.

2.  The RO should thereafter arrange for the Veteran to be examined by a neurologist to determine whether or not he has a TBI and/or seizure disorders (and if so, their likely etiology).  The Veteran's entire record (to include the claims file with this remand and any electronic record) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50 % or better probability) that the Veteran has (i) a TBI residual disability and/or (ii) a seizure disorder.  If either such disability is not diagnosed, please reconcile that conclusion with the evidence in the record (including in STRs and postservice treatment records) to the contrary.

(b)  Please identify the most likely etiology for each TBI disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was sustained in service.  [The examiner is advised that there is a legal presumption (applicable to veterans who served in combat) that a disability claimed to have been sustained in combat was indeed incurred in combat if consistent with the circumstances, conditions, and hardships of service.]

(c)  Please identify the most likely etiology for any/each seizure disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's service (to include as due to a shrapnel head injury in service) or was caused or aggravated (the opinion must specifically discuss aggravation if a pertinent disability is diagnosed) by his service-connected PTSD disability and/or any TBI disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested (i.e., by any additional evidence received), and then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


